Dismissed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Booker T. Vanderhorst seeks to appeal the district court’s order denying his motion to amend the record in his 28 U.S.C. § 2255 (2012) proceeding. We dismiss the appeal for lack of jurisdiction because the order Vanderhorst seeks to appeal is neither final nor otherwise appealable. See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949); Catlin v. United States, 324 U.S. 229, 233-34, 65 S.Ct. 631, 89 L.Ed. 911 (1945).
Accordingly, we deny Vanderhorst’s motion asking this court to amend the record and we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED